Citation Nr: 9929415	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-33 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from April 1973 to 
November 1974.  He asserts that he has several disabilities 
that effectively preclude him from obtaining and maintaining 
any form of substantially gainful employment and, therefore, 
should be granted a permanent and total disability evaluation 
for the purpose of entitling him to pension benefits.  He has 
submitted evidence that he is not employed, and that he 
suffers from several disabilities, which he contends preclude 
gainful employment.  Therefore, his claim for entitlement to 
nonservice-connected pension benefits is plausible and well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), and was remanded in May 1997 for additional development 
that was to include a VA examination that identified the 
nature and extent of all of the appellant's disabilities and 
described the degree of disability attributable to each of 
the disabilities.  

Pursuant to the Board's remand in May 1997, the RO had the 
appellant undergo a VA medical examination in July 1997, 
which diagnosed posttraumatic organic brain damage that 
seemed to considerably impair his ability to function, 
residuals of a fracture of the right femur with moderate 
residual impairment, residuals of lumbar spine trauma and 
subsequent lumbar disk surgery with moderate functional 
impairment, residuals of trauma to the rib cage and lungs 
with resulting respiratory dysfunction, and a history of 
chronic and polysubstance dependence.  The examiner opined 
that the appellant's frontal lobe damage from a self-
inflicted gunshot wound to the head impaired his functioning 
considerably and that his orthopedic problems prevented him 
from returning to manual labor that required bending and 
lifting.  

An April 1999 rating decision that followed the July 1997 VA 
examination listed the appellant's disabilities and 
respective ratings as status post right femur fracture, 
10 percent disabling; status post rib cage trauma with 
respiratory dysfunction, noncompensably disabling; and a 
history of tension headaches, noncompensably disabling.  
Disabilities consisting of residuals of a gunshot wound to 
the head and polysubstance abuse were not rated by the April 
1999 rating decision because they had been determined to be 
the result of the appellant's willful misconduct.  

The Board finds that the RO, in assessing the appellant's 
overall physical condition, did not factor in his low back 
disability that is manifested by degenerative arthritis in 
the lumbar spine with associated limitation of motion.  
Furthermore, after reviewing the medical evidence of record, 
the Board notes that private medical records, pertaining to a 
November 1994 automobile accident in which the appellant 
sustained the fractured right femur, include a November 1994 
statement from F. W. Freist, M.D., that lists a diagnosis of 
recurrent major depression, and a December 1994 statement 
from D. R. Sparks, M.D., that lists a diagnosis of history of 
Major depression.  The RO has not considered whether the 
appellant has a psychiatric disorder, separate and distinct 
from his organic brain disorder, that might be sufficient, 
when coupled with his other disabilities, to render him 
permanently and totally disabled.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA psychiatric examination to determine the 
nature and severity of all current psychiatric 
disorders.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He/she should be requested to 
describe the degree of disability attributable 
to any psychiatric disorder found.  The 
examiner should provide complete rationale for 
all conclusions reached. 

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim and should insure that 
each of his ratable disabilities has been identified and 
evaluated with regard to the claim.  If the benefit sought on 
appeal remains denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


